Citation Nr: 1104051	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-12 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits based on service connection 
for squamous cell carcinoma of the bladder, post operative 
cystectomy, appendectomy, and prostatectomy with urinary 
diversion (also referred to herein simply as "service connection 
for urinary bladder cancer"). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from August 1949 to June 1952 
and from October 1952 to April 1954 and from December 1967 to 
August 1971.  He died in March 2007, and the appellant is his 
surviving spouse.

This matter is on appeal from the September 2008 rating decision 
by the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant has submitted additional evidence since the most 
recent statement of the case (SOC), with a waiver of review by 
the Agency of Original Jurisdiction.  Further, the Board notes 
that although the appellant initially requested a hearing, in 
February 2010, she submitted a written request to cancel the 
hearing. 


FINDINGS OF FACT

1.  The Veteran died in March 2007 at the age of 74 as a result 
of squamous cell carcinoma of the urinary bladder.  

2.  At the time of his death, the Veteran was service-connected 
for a lumbosacral strain as well as a vocal cord disability, both 
rated as noncompensable.  

3.  Following his death, a claim for accrued benefits based on 
special monthly pension by reason of being housebound, was 
granted, due to his nonservice connected squamous cell carcinoma 
of the bladder and effective in July 2006, when the evidence 
showed that he became housebound.  His combined evaluation for 
pension was 100 percent. 

4.  The evidence of record does not show that urinary bladder 
cancer, as such disorder is not on the list of disorders presumed 
service-connected for herbicide exposure, and such disorder is 
otherwise not shown by the evidence to be etiologically related 
to service.


CONCLUSIONS OF LAW

1.  A service-connected disability or disease did not contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).

2.  The criteria for an award of accrued benefits, based on 
service connection for urinary bladder cancer, have not been met.  
38 U.S.C.A. §§ 1103, 1110, 1112, 1131, 1310, 5103, 5103A, 5107, 
5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312, 3.316, 3.159, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.  

Here, the VCAA notice requirements for both DIC benefits and 
accrued benefits were fulfilled in a letter sent to the appellant 
in May 2008.  Although the May 2008 notice letter did not provide 
notice with respect to items (1) and (2), above, as  required by 
Hupp, the Board notes that the appellant has actual knowledge of 
the disabilities for which the Veteran was granted service 
connection and those for which he was not service-connected.  
Specifically, her representative noted the Veteran's service-
connected disabilities and their respective disability ratings in 
its Informal Hearing Presentation.  Further, the September 2008 
rating decision also contained a discussion of the Veteran's 
service-connected disabilities and their possible contribution, 
or lack thereof, to his demise.  Hence, the appellant has not 
been prejudiced by VA's failure to provide a complete Hupp 
notice, and no further notice is in order.

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and seeking a medical opinion when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO 
communicated with the appellant to ensure that she completed her 
form requesting benefits.  Additionally, the RO has obtained VA 
outpatient treatment records and associated private treatment 
records with the file.  Therefore, the available records and 
medical evidence have been obtained in order to make an adequate 
determination as to this claim.  As will be further discussed 
below, as there is no competent or credible medical or lay 
evidence indicating a connection between the Veteran's urinary 
bladder cancer and service, there is no basis under the 
circumstances of this case for VA to afford the appellant a 
medical opinion under 38 U.S.C.A. § 5103A(d). 

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

The appellant contends that she is entitled to service connection 
for the cause of the Veteran's death and accrued benefits, based 
on service connection for urinary bladder cancer.  In this 
regard, the appellant asserts that service connection of the 
Veteran's bladder cancer, and residuals thereof - all of which 
caused or contributed to the Veteran's death - is warranted as it 
was relates to his exposure to herbicides in service.

Service connection may be established for the cause of a 
Veteran's death a service-connected disability was either the 
principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2010).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1).  The debilitating effects of 
a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

If a veteran dies as a result of service-connected disability, 
his surviving spouse is entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009).  In 
particular regard to entitlement to accrued benefits, under 
applicable law, a person who bore the expense of the surviving 
spouse's last sickness and burial may receive accrued benefits to 
which the surviving spouse was entitled at death under existing 
ratings or decisions, or those based on evidence in the file at 
date of death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000(a) (2010).  

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death, in support of a claim for 
VA benefits pending on the date of death.  38 C.F.R. § 
3.1000(d)(4).  A claim for VA benefits pending on the date of 
death means a claim filed with VA that had not been finally 
adjudicated by VA on or before the date of death.  

The evidence shows that the Veteran died in March 2007 at the age 
of 74.  The death certificate shows that immediate cause of death 
was bladder cancer, for which a claim of service connection was 
pending.  At the time of death, the Veteran was service-connected 
noncompensable, for low back and vocal cord disabilities.  Since 
that time, a special monthly pension for his nonservice connected 
bladder cancer was awarded for accrued benefits purposes, 
effective in July 2006, when the evidence showed that he became 
housebound.

In addition to the regulations cited above, diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam during the Vietnam 
era will be considered to have been incurred in service.  38 
U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) 
(2010).  The following diseases are associated with herbicide 
exposure for the purposes of the presumption: AL amyloidosis, 
chloracne or other acneform disease consistent with chloracne, 
Type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2010).  
In addition, since the Veteran's claim has been before the Board, 
the law regarding presumptive diseases has changed.  Effective 
August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add all 
chronic B-cell leukemias, Parkinson's disease, and ischemic heart 
disease. 

As urinary bladder cancer is not listed as one of the diseases 
that are presumed to be related to herbicide exposure, therefore 
service connection is not warranted on a presumptive basis for 
exposure to herbicides.  Indeed, the National Academy of sciences 
has specifically determined that urinary bladder cancer is not 
among the diseases identified as a presumptive disease.  75 Fed. 
Reg. 32540 (June 8, 2010). Therefore, the criteria for service 
connection on a presumptive basis have not been met. 

Next, the Board has also considered entitlement to service 
connection on a direct basis.  Under the relevant laws and 
regulations, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Generally, the evidence must show:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service treatment records do not contain any complaints of, or 
treatment for, a bladder disorder, nor do they show that the 
Veteran reported a bladder disorder at separation from service.  
In fact, in the Veteran's separation examination revealed a 
normal genitourinary system.  Therefore, the a chronic bladder 
disorder was not incurred in service.  

Post-service examinations and treatment records, present at the 
time of the Veteran's death, indicate that the Veteran first 
experienced a bladder disorder in March 2006.  At that time, he 
was diagnosed with squamous cell carcinoma of the bladder and 
underwent surgery for cystectomy, appendectomy, and prostatectomy 
with urinary diversion.  The appellant does not contend that the 
Veteran experienced continuity of symptomatology since service. 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
bladder cancer and related surgery to active duty, despite the 
appellant's contentions to the contrary.    

Although a May 2006 statement from the Veteran indicated that he 
had statements from two unnamed physicians confirming that his 
bladder cancer was due to his Agent Orange exposure, he never 
submitted the physicians' statements.  Notably, the Veteran's 
statement was in the comment section of an authorization and 
consent form for surgical records dated in March 2006.  

Importantly, the Board observed that the RO did not attempt to 
request other records from the hospital because the appellant 
already submitted such records, which did not contain any 
opinions regarding a relationship between the Veteran's bladder 
cancer and his Agent Orange exposure.  During the course of her 
appeal, the appellant submitted additional consultation records 
and pathology reports from the hospital in question and indeed, 
there are no statements regarding a relationship between the 
Veteran's exposure to Agent Orange and his bladder cancer other 
than a mere listing of the patient's history.  

The Board has considered the Veteran's and appellant's statements 
that his bladder cancer was related to service.  The Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

In this case, however, neither the Veteran nor the appellant is 
competent to provide testimony regarding the etiology of the 
Veteran's bladder cancer.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer.").  Because bladder cancer is not 
diagnosed by unique and readily identifiable features, it does 
not involve a simple identification that a layperson is competent 
to make.  Therefore, the Veteran's, as well as the appellant's, 
unsubstantiated statements regarding the claimed etiology of his 
bladder cancer are found to lack competency.

In any case, neither the Veteran nor the appellant have asserted 
that the Veteran suffered from urinary bladder symptoms since he 
left service.  Indeed, the medical evidence record does not 
indicate that the Veteran was diagnosed with any urinary bladder 
disorder until 2006 - when he was diagnosed with cancer thereof - 
some 35 years after separation from service.  And there is no 
medical evidence indicating a link between the urinary bladder 
cancer and exposure to herbicides in service, or other service-
related reason.  Without competent or credible lay or medical 
evidence linking the Veteran's urinary bladder cancer to service, 
the appeal must be denied.  

In conclusion, for the reasons set forth above and under the 
circumstances of this case, the Board finds that the 
preponderance of the evidence is against the claims of service 
connection for the cause of the Veteran's death, as well as 
accrued benefits based on service connection, and there is no 
reasonable doubt to be otherwise resolved in the Appellant's 
favor.  See Cartright, 2 Vet. App. at 25.  As such, the appeals 
are denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Accrued benefits based on service connection for urinary bladder 
cancer is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


